Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The references U.S. Patent Publication 20150309790 (Henriksen) and U.S. Patent 10175979 (Elwell) were considered in light of the allowance for application 15/469414 and do not teach the allowable subject matter. Henriksen is in regards to code violations which is not directly associated with bugs or errors. Henrikisen compares 'snapshots' of code to determine a violation. There is no mention of teams or category of errors within Henriksen. In regards to Elwell, errors are detected, a tracking system is generated and the identification of the developer is determined for the correction. There lacks a clear boundary for code associated with a team, training a learning machine with said data, each team member is labeled as such for the training, being able to determine which user generated the error and the category of error in either reference.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Coughlan whose telephone number is (571) 272-

/P. C./
Examiner, Art Unit 2121
Peter Coughlan
Patent Examiner
1/3/2022




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121